





Exhibit 10.1


AVAYA INC.


EXECUTIVE ANNUAL INCENTIVE PLAN


Effective as of March 7, 2018




1. PURPOSE. The purpose of this Executive Annual Incentive Plan (the “EAIP”) is
to provide cash incentives to the Chief Executive Officer (the “CEO”) of Avaya
Inc. (together, collectively with its subsidiaries, the “Company”) and key
employees, including Senior Executives (as defined below), with incentive
compensation based upon their individual contribution to the success of the
Company’s business and the Company’s achievement of financial results. The EAIP
is designed to enhance the ability of the Company to attract individuals of
exceptional talent upon whom, in large measure, the sustained progress, growth
and profitability of the Company depends.


2. DEFINITIONS. As used in the EAIP, the following terms shall have the meanings
set forth below:


(a)“Award” shall mean a cash payment.


(b)“Board” shall mean the Board of Directors of Avaya Holdings Corp.


(c)“Cause” shall mean (i) for the CEO, as defined in his executive employment
agreement with the Company, and (ii) for other Participants, (A) a material
breach by the Participant of the Participant’s duties and responsibilities which
is not promptly remedied after the Company gives the Participant written notice
specifying such breach; (B) the commission by the Participant of a felony
involving moral turpitude; (C) the commission by the Participant of theft,
fraud, a material breach of trust or any material act of dishonesty involving
the Company; or (D) a significant violation by the Participant of the Company’s
Code of Ethics and Business Conduct or of any statutory or common law duty of
loyalty to the Company.


(d)“Committee” shall mean the Compensation Committee of the Board (or any
successor committee or delegate appointed by the Board).
 
(e) “Participant” shall mean each of the CEO and any other Senior Executive and
any other person designated by the Committee to participate in the EAIP.


(f)“Performance Period” shall mean each twelve-month period from October 1 to
September 30, or such other periods of time (to be defined by the Committee)
during which a Participant provides services on account of which the Award is
made.






--------------------------------------------------------------------------------




(g)“Senior Executives” shall mean senior executives of Avaya and/or Avaya
Holdings Corp. who are, as determined from time to time by the Board, subject to
the provision of Section 16 of the Securities Exchange Act of 1934, as amended.


(h)“Target Award” shall mean an Award amount that may be paid if certain
performance criteria are achieved in the Performance Period.


3. ELIGIBILITY.


(a)Subject to Sections 3(b) and (c) below, individuals employed by the Company
during a Performance Period who are on-roll as of the last day of the
Performance Period are eligible to be Participants under the EAIP for such
Performance Period and may be considered for an Award.


(b)Notwithstanding paragraph (a) above, unless otherwise provided in a
Participant’s employment agreement or unless otherwise determined by the
Committee, a Participant will not be eligible to receive an Award if:
(i)
He or she voluntarily terminates his or his employment with the Company before
such Participant’s Award is paid; or

(ii)
His or her employment with the Company is involuntarily terminated for Cause
before such Participant’s Award is paid.



(c)An employee is not rendered ineligible to be a Participant by reason of being
a member of the Board. Nothing in this section shall be construed to entitle a
Participant to an Award.


4.
AWARDS.



(a)At the beginning of each Performance Period (or as soon as practicable
thereafter), the Committee will establish (i) Target Awards for Participants and
(ii) the performance criteria to be applicable to Awards for such Performance
Period, which shall be communicated to the Participants. The performance
criteria utilized by the Committee may be based on individual performance, other
Company and/or business unit financial objectives, customer satisfaction
indicators, operational efficiency measures, and/or other measurable objectives
tied to the Company’s success or such other criteria as the Committee shall
determine.


(b)The total amount paid with respect to all Awards for any Performance Period
shall be determined by the Committee based on the Committee’s evaluation of the
applicable performance criteria.


(c)The amount paid to a Participant with respect to an Award shall be determined
in the sole discretion of the Committee or in the sole discretion of such person
or committee empowered by the Committee or the Board. In the case of
Participants other than the CEO, the CEO shall make a recommendation to the
Committee as to the amount of each such Participant’s Award.




2

--------------------------------------------------------------------------------




(d)The determination of the amount paid with respect to an Award for each
Participant shall be made after the end of each Performance Period and may be
less than or greater than the Participant’s Target Award; provided that (i) a
Participant may receive no Award, (ii) the maximum amount of any Award to the
CEO in any twelve month period will not be greater than two and a half times the
CEO’s base salary, and (iii) the maximum amount of any Award to any Participant
other than the CEO will not be greater than two times such Participant’s Target
Award.


(e)Awards shall be paid as soon as practicable after the Performance Period, or
otherwise as required by pre-existing agreements, and the Committee’s
determination of such Awards.


5.
OTHER AWARD AND EAIP CONDITIONS.



(a)     No Participant shall have any claim to an Award under the EAIP and there
is no obligation for uniformity of treatment of Participants under the EAIP.
Awards under the EAIP may not be assigned.


(b)    Neither the EAIP nor any action taken hereunder shall be construed as
giving to any Participant the right to be retained in the employ of the Company.


(c)    The Company shall have the right to deduct from any Award to be paid
under the EAIP any federal, state or local taxes required by law to be withheld
with respect to such payment.


(d)    Awards under the EAIP, to the extent provided therein, will not be
included in base compensation or covered compensation under the retirement
programs of the Company for purposes of determining pensions, retirement and/or
death related benefits.


6.
EAIP ADMINISTRATION.



(a)     The Committee shall have full discretionary power to administer and
interpret this EAIP and to establish rules for its administration (including the
power to delegate authority to others to act for and on behalf of the
Committee). In making any determinations under or referred to in this EAIP, the
Committee and its delegates, if any, may, but are not required, to rely on
opinions, reports or statements of employees of the Company and of counsel,
public accountants and other professional or expert persons. All decisions by
the Committee shall be final and binding on the Participant.


(b)    This EAIP shall be governed by the laws of the State of Delaware and
applicable Federal law.


7. MODIFICATION OR TERMINATION OF EAIP. The Board or the Committee may modify or
terminate this EAIP at any time, effective as of such date as the Board or the
Committee, respectively, may determine. Any authorized officer of the Company,
with the concurrence of the Company’s legal advisors, shall be authorized to
make minor or administrative changes to this EAIP, or changes required by or
made desirable by applicable law or government regulation (as determined by the
Company’s General Counsel.) Such a modification may affect present and future
Participants.


3

--------------------------------------------------------------------------------






8. TERM OF THE EAIP. This EAIP shall continue in full force and effect until
such time as it is terminated by the Board or the Committee in accordance with
Section 7.


9. SUCCESSORS. All obligations of the Company under this EAIP, with respect to
Awards granted hereunder, shall be binding upon any successor to the Company.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
its obligations under this EAIP and/or any Award in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. As used in this EAIP, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


10. COMPLIANCE WITH CODE SECTION 409A. It is the intent that this EAIP comply
with the requirements of Code Section 409A so that none of the payments to be
provided hereunder will be subject to the additional tax imposed under Code
Section 409A (including, without limitation, that, notwithstanding anything
herein to the contrary, no payout of an Award will occur later than the later of
(a) the fifteenth day of the third month of the Company’s fiscal year following
the date such Award was determined, or (b) the fifteenth day of the third month
of the calendar year following the date the Award was determined), and any
ambiguities herein will be interpreted to so comply.


11. CLAWBACK. Notwithstanding any other provisions in this EAIP, to the extent
that an Award is subject to recovery under any Company policy, law, government
regulation or stock exchange listing requirement, the Award will be subject to
such deductions and/or clawback as may be required to be made pursuant to such
Company policy, law, government regulation or stock exchange listing
requirement.






[no more text on this page]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this EAIP to be adopted and executed
this 7th day of March, 2018.




AVAYA INC.






By: __/s/ Shefali Shah___________
Name: Shefali Shah
Title:
Senior Vice President, Chief Administrative Officer and General Counsel



[Signature Page to Avaya Inc. Executive Annual Incentive Plan]